Order entered June 19, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00298-CV

                     TFHSP SERIES LLC, SERIES MAT-1, Appellant

                                               V.

MANUFACTURERS AND TRADERS TRUST COMPANY, D/B/A M&T BANK, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-01401

                                           ORDER
       Before the Court is appellant’s June 15, 2018 motion to extend time to file brief.

Attached to the motion as an exhibit is the brief. We GRANT the motion to the extent we

ORDER appellant file its brief separately no later than June 25, 2018.


                                                      /s/   ADA BROWN
                                                            JUSTICE